NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0568n.06

                                         Case No. 19-6345

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                 Oct 06, 2020
                                                        )                   DEBORAH S. HUNT, Clerk
                                                        )
UNITED STATES OF AMERICA,
                                                        )
       Plaintiff-Appellee,                              )         ON APPEAL FROM THE
                                                        )         UNITED STATES DISTRICT
       v.                                               )         COURT FOR THE EASTERN
                                                        )         DISTRICT OF KENTUCKY
ALBERTO LOPEZ PANIAGUA,                                 )
       Defendant-Appellant.                             )
                                                        )
                                                                                       OPINION



BEFORE: COLE, Chief Judge; McKEAGUE and WHITE, Circuit Judges.

       McKEAGUE, Circuit Judge. After assisting a large drug-trafficking organization with

transporting drug money into and out of the United States for years, Alberto Lopez Paniagua was

arrested and indicted for conspiracy to commit money laundering. Lopez Paniagua admitted to

his role in this conspiracy, pled guilty, and was sentenced to 130 months in prison. He claims

various procedural errors in the district court’s sentencing decision and also argues that the district

court abused its discretion in fining him $3,000.

   We find these arguments to be without merit and AFFIRM Lopez Paniagua’s sentence.
Case No. 19-6345, United States v. Lopez Paniagua


                                                 I

       During an investigation into a large drug-trafficking organization, the DEA learned that

Lopez Paniagua would be transporting drug proceeds between Ohio and Kentucky. After further

investigation, the DEA concluded that Lopez Paniagua had been involved in money laundering

since at least 2014. A tip from a confidential informant led to a traffic stop and Lopez Paniagua’s

arrest, where the police recovered $173,480 in currency.

       But Lopez Paniagua’s involvement in the drug-trafficking organization was far more

involved than that. After pleading guilty to conspiracy to commit money laundering, Lopez

Paniagua admitted to promoting and concealing drug-trafficking activity, brokering agreements

on behalf of the organization, and collecting and transferring proceeds from the United States to

Mexico for nearly two years. During 2017 and 2018, Lopez Paniagua was involved in the transfer

of over $1.5 million in drug proceeds.

       For this conduct, Lopez Paniagua’s Sentencing Guidelines range was 108 to 135 months

and the recommended fine ranged between $30,000 and $3,003,080. At a sentencing hearing on

November 22, 2019, the district court sentenced Lopez Paniagua to 130 months’ imprisonment

and imposed a fine of $3,000, one-tenth of the minimum Guidelines-recommended amount. Lopez

Paniagua did not object to his fine or sentence at the sentencing hearing.

       This appeal followed.

                                                II

       A. Procedural Error

       We review sentences for an abuse of discretion, regardless of whether they are within or

outside of the advisory Guidelines range.      Gall v. United States, 552 U.S. 38, 51 (2007).

Additionally, “we review the district court’s factual findings for clear error and its legal



                                               -2-
Case No. 19-6345, United States v. Lopez Paniagua


conclusions de novo.” United States v. Parrish, 915 F.3d 1043, 1047 (6th Cir. 2019). After

announcing its sentence, a district court must “ask the parties whether they have any objections to

the sentence just pronounced that have not previously been raised.” United States v. Bostic,

371 F.3d 865, 872 (6th Cir. 2004). If a defendant does not raise a procedural objection at that time,

the claim is reviewed only for plain error. Id. at 872–73; see also United States v. Herrera-Zuniga,

571 F.3d 568, 578 (6th Cir. 2009).

       Here, Lopez Paniagua raises three challenges to the district court’s sentence: 1) he claims

that the district court improperly relied upon his likelihood to recidivate based on his age and

involvement with organized crime, 2) he claims that the district court improperly considered facts

outside the record, and 3) he claims that the district court failed to identify aggravating factors in

explaining its sentence. All of these arguments challenge the procedural reasonableness of Lopez

Paniagua’s sentence, and Lopez Paniagua made none of them at the sentencing hearing below.

Therefore, we review all of them for plain error. See Bostic, 371 F.3d at 872.

       The first stage of review focuses on the procedure that the district court followed. We

determine whether the sentence was procedurally reasonable by examining whether “the trial court

follow[ed] proper procedures and [gave] adequate consideration to [the 18 U.S.C. § 3553(a)]

factors.” United States v. Perez-Rodriguez, 960 F.3d 748, 753 (6th Cir. 2020) (quoting Holguin-

Hernandez v. United States, 140 S. Ct. 762, 766 (2020)). Procedural reasonableness focuses on

“the propriety of the factors that go into a sentence.” Id.

       First, Lopez Paniagua claims that the district court relied on a clearly erroneous fact that

“individuals involved in cartel activity were more likely to recidivate despite being over 65 years

of age.” In Lopez Paniagua’s sentencing memorandum, he noted a publication by the United States

Sentencing Commission that discussed aging and recidivism for federal offenders. In considering



                                                -3-
Case No. 19-6345, United States v. Lopez Paniagua


this material, the district court stated that “an individual that’s older . . . is less likely, statistically,

to engage in criminal conduct” while also speculating “[t]hat may not be the case for individuals

that are engaged in organized criminal activity.” There is no indication in the record that this

passing remark had any impact on the district court’s sentencing decision. Indeed, the court

specifically identified Lopez Paniagua’s age as a mitigating factor. Thus, no plain error occurred

here.

        Second, Lopez Paniagua claims that the district court relied on information from the

government that was outside the record.             Not so.     The district court properly considered

information from the presentence report as well as the plea agreement and remained “free to make

reasonable inferences from facts in the record when fashioning a sentence.” Parrish, 915 F.3d at

1048. Here, the presentence report and plea agreement both clearly show that Lopez Paniagua’s

“primary role in the conspiracy was to broker agreements on behalf of the Drug Trafficking and

Money Laundering Organization (DTMLO) to collect drug proceeds in the United States.” The

government’s discussion of Lopez Paniagua’s involvement with the drug trafficking organization

was foreseeable and permissible argument from the record, and the district court’s stray remark

that “[i]t’s for another day to decide how high the defendant was within the organization itself” is

far too thin of a reed to claim the court improperly relied on extra-record evidence. To the extent

that the district court relied on information not from the record, the court clarified that it was

considered only “as it relate[d] to the length of the conspiracy that” was outlined in the record

documents and “only . . . for that purpose.” So, no plain error occurred.

        Finally, Lopez Paniagua claims that the district court failed to sufficiently explain the

aggravating factors used in deciding his sentence. But the transcript reveals precisely the opposite.

The district court discussed “the seriousness of this particular offense,” the “connection with . . .



                                                    -4-
Case No. 19-6345, United States v. Lopez Paniagua


organized criminal activity,” the amount of money “in excess of $1.5 million,” and the “dangerous

and deadly” effects of white collar crime in connection with drug trafficking organizations. And

an explanation for a within-Guidelines sentence like this one “need not be lengthy.” United States

v. Wilms, 495 F.3d 277, 280 (6th Cir. 2007) (citing Rita v. United States, 551 U.S. 338, 356–57

(2007)). Here, the explanation was more than sufficient to satisfy plain-error review.

        B. Lopez Paniagua’s Fine

        At sentencing, the court must impose a fine in all cases where the defendant has not shown

“that he is unable to pay and is not likely to become able to pay any fine.” U.S.S.G. § 5E1.2(a).

In deciding whether to impose a fine, and the amount of that fine, the district court must assess

“(1) the defendant’s income and earning capacity, (2) [his] financial resources, (3) the burden on

the defendant and [his] dependents, (4) whether restitution is ordered and the amount of restitution,

(5) the need to deprive the defendant of illegal gains, and (6) the need to promote respect for the

law.” United States v. Jackson-Randolph, 282 F.3d 369, 387 (6th Cir. 2002). But detailed findings

regarding the above factors are unnecessary “where it can be inferred that the district court

considered the defendant’s ability to pay and other factors required by law.” United States v.

Lumbard, 706 F.3d 716, 726 (6th Cir. 2013) (quoting United States v. Powell, 423 F. App’x 602,

610–11 (6th Cir. 2011)). “The burden of showing that a defendant is unable to pay a fine rests

ultimately on the defendant.” United States v. Lantz, 443 F. App’x 135, 146 (6th Cir. 2011). We

review the district court’s imposition of a fine for an abuse of discretion. United States v.

Blackwell, 459 F.3d 739, 770 (6th Cir. 2006). Finally, “the district court’s determination regarding

the defendant’s ability to pay a fine is a factual finding that is subject to clear error review.” United

States v. May, 430 F. App’x 520, 527 (6th Cir. 2011).




                                                  -5-
Case No. 19-6345, United States v. Lopez Paniagua


       Lopez Paniagua was ordered to pay a fine of $3,000, a mere one-tenth of the bottom of the

Guidelines-recommended amount of $30,000. In arguing that this was an abuse of discretion,

Lopez Paniagua relies heavily on the presentence report, which noted his net worth at the time of

sentencing was $3,300 and his monthly cash flow was negative $370. However, more must be

considered than the defendant’s present net worth. See United States v. Stone, 218 F. App’x 425,

440 (6th Cir. 2007) (“Current assets are not determinative of an ability to pay a fine.”). The report

did not address future inability to pay while incarcerated, and the burden of showing an inability

to pay rested with Lopez Paniagua, not the government. The court expressed that Lopez Paniagua

“would be able to pay that amount through the Bureau of Prisons Inmate Responsibility Program.”

Indeed, Lopez Paniagua will be able to pay in installments with prisoner wages while incarcerated

and could also make further payments upon release. See United States v. Sydnor, 762 F. App’x

284, 287 (6th Cir. 2019). At the sentencing hearing, Lopez Paniagua did not offer any reason as

to why he would not be able to pay a fine that was only one-tenth of the Guideline-recommended

range. Accordingly, there was no abuse of discretion in the imposition of a fine here.

                                                III

       For the foregoing reasons, we AFFIRM the judgment of the district court.




                                                -6-